                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                                     3:19-cv-00047-FDW

JIMMY SEVILLA-BRIONES,              )
                                    )
      Petitioner,                   )
                                    )
vs.                                 )                         ORDER
                                    )
CHRIS WOODS,                        )
                                    )
      Respondent.                   )
____________________________________)

       THIS MATTER is before the Court upon Jimmy Sevilla-Briones’s post-judgment

motion for time to demonstrate that he is entitled to a certificate of appealability. (Doc. No. 9.)

       On November 26, 2019, this Court dismissed Petitioner’s 28 U.S.C. § 2254 Petition for

Writ of Habeas Corpus without prejudice as an unauthorized, successive application for habeas

relief, see 28 U.S.C. § 2244(b)(3), and denied Petitioner a certificate of appealability. (Doc. No.

7.) Petitioner seeks time to gather facts and cases to demonstrate that the Court could find a

constitutional wrong and should grant him a certificate of appealability.

       The Court, however, dismissed the habeas Petition on procedural grounds, and Petitioner

does not contend that the correctness of the Court’s procedural ruling is debatable. See Slack v.

McDaniel, 529 U.S. 474, 484 (2000) (holding that when relief is denied on procedural grounds, a

petitioner must establish both that the correctness of the dispositive procedural ruling is

debatable, and that the petition states a debatably valid claim of the denial of a constitutional

right). Therefore, Petitioner’s Motion is DENIED.




                                                      1
SO ORDERED.


              Signed: January 12, 2020




                     2
